Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s filing of claims 1, 4-6, 8-9, and 21-32 on 3/2/22 is acknowledged.  Claims 2-3, 7 and 10-20 were canceled.  Claims 1, 4-6, 8-9, and 21-32 are pending and are under examination.
Response to Reply
Drawings
In light of applicant’s arguments, the prior drawing objections are withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments and arguments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following, and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-9, 21, 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because “exhibits a hardness that is harder than the sides of the channel . . . soft polymeric materials” includes relative terms, hardness, harder, and soft, which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is considered a hardness or harder than soft polymeric materials? What is considered a soft polymeric material? How can one skilled in the art compare the hardness and/or softness of the portions of the channel?
Claim 1 is rejected because “the sides the sides” is unclear.  
Claim 4 is rejected because “a portion” in “a portion of the channel” raises an antecedent basis issue. 
The prior rejection of claims 8-9 is maintained because it is unclear how the claim language structurally further defines the claimed structure.  While the claims recite the divider structure, which was initially claimed in claim 6, the claims do not appear to positively claim structure to further define the claimed divider structure.  For examination purposes, the claim language will be interpreted as intended use and/or function of the divider structure. 
Claim 21 is rejected because “the first and second side walls” raise an antecedent basis issue. 
Claims 26 and 28 are rejected because “the end” is unclear.  Because the second outlet is adjacent to the outlet ports, which are at the opposite end of the channel, then the rejected term should be clarified to indicate “the opposite end”. 
Claim 27 is rejected because “the ultrasonic transducers” raises an antecedent basis issue because claim 24 claims “at least one ultrasonic transducer”.  The Office recommends amending the rejected term to “the at least one ultrasonic transducer”.
Claim 29 is rejected because “exhibiting a hardness greater than channel sidewalls . . . soft polymeric materials” includes relative terms, hardness and soft, which render the claim indefinite.  See claim 1 above for further explanation of rejection. 
Claim 29 is rejected because “channel sidewalls” raises an antecedent basis issue.  The Office recommends amending the rejected term to the “sidewalls of the channel structure”.
Claim 29 is rejected because “the entity portion” raises an antecedent basis issue. The Office recommends amending the rejected claim language to “a portion of the entity”. 
Claim 29 is rejected because “a first of the two outlets” raises an antecedent basis issue.  The Office recommends amending the rejected claim language to “a first of the at least two outlets”. 
Claim 29 is rejected because “a second of the two outlets” raises an antecedent basis issue.  The Office recommends amending the rejected claim language to “a second of the at least two outlets”. 
Claim 32 is rejected because “side walls” is unclear.  The Office recommends amending the rejected term to “the sidewalls of the channel structure”.



Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 9 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (“Holm,” US Pub. No. 2011/0154890, previously cited and cited in IDS) in view of Huang et al. (“Huang,” US Pub. No. 2010/0139377, previously cited and cited in IDS).
As to claim 1, Holm discloses a surface acoustic wave-based separation structure comprising: a substrate in fig. 1 et seq., having formed thereon: an elongated channel having a fluidic inlet port and a pair of fluidic output ports (e.g., [0023] et seq.); at least one ultrasonic transducer positioned on either side of the channel substantially along its entire length and configured to generate an acoustic standing wave in the channel (e.g., [0028-0030]); and a channel resonator formed in at least a portion of the channel (e.g., [0032]), wherein a portion of the channel overlying the channel resonator exhibits a hardness that is harder than the sides of the channel, and wherein the sides of the channel comprise soft polymeric materials (e.g., Holm discloses glass lid and silicon side walls, and thus, top of channel is harder than side walls, see e.g., [0028] et seq. and 112 rejections).
Regarding claim 1, Holm does not specifically disclose the side walls comprise a soft polymeric material.  Huang discloses in e.g., [0103], channel may be formed in a soft polymer, i.e. a polymer in which features can be formed by soft lithography.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a soft material for the purpose of allowing the device to be used in a wide variety of on-chip biological/biochemical applications (e.g., [0029] of Huang). 
As to claim 4, see e.g., [0028] of Holm.
As to claim 5, see e.g., [0023] and fig. 3 of Holm.
As to claim 6, see e.g., fig. 3 of Holm.
As to claims 8 and 9, see e.g., [0024] of Holm and 112 rejection.
As to claim 29, Holm discloses in e.g., fig. 3, a method of separating an entity in a flow medium comprising: introducing the entity in the flow medium into an elongated channel structure (e.g., [0023] et seq.); flowing the entity in the flow medium inside the elongated channel structure (e.g., [0023] et seq.); passing an acoustic wave through at least a portion of the elongated channel structure having a resonator (e.g., [0028] et seq.), said resonator having a surface exhibiting a hardness greater than sidewalls of the channel structure (e.g., [0028]), and collecting the entity in the flow medium from at least two outlets, wherein the entity portion collected from a first of the two outlets has a concentration in the flow medium which is different from the entity portion collected from a second of the two outlets (e.g., 0023]).
Regarding claim 29, Holm does not specifically disclose the side walls comprise a soft polymeric material.  Huang discloses in e.g., [0103], channel may be formed in a soft polymer, i.e. a polymer in which features can be formed by soft lithography.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a soft material for the purpose of allowing the device to be used in a wide variety of on-chip biological/biochemical applications (e.g., [0029] of Huang).  
As to claim 30, e.g., fig. 3 and [0024] et seq. of Holm. 
Claims 21, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Holm in view of Huang, as applied to claim 1 above, and further in view of Ding et al. (“Ding,” US Pub. No. 2014/0033808, previously cited).
See Holm and Huang above. 
As to claims 21 and 32, while Holm discloses an ultrasonic transducer (see claim 1 above), Holm does not specifically disclose that the transducer produces tilted angle standing surface acoustic waves.  Ding discloses in e.g., [0042], a high-efficiency separation of micro/nano particles and cells using angled or tilted surface acoustic waves on a single-layer planar microfluidic device fabricated using standard soft-lithography technique.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize this technique because it provides a higher efficiency, significant simplification for device fabrication, less invasiveness, and reduction of cost (e.g., [0042] of Ding). 
As to claim 31, Holm does not specifically disclose circulating tumor cells.  Ding discloses in e.g., [0055] et seq., circulating tumor cells (CTCs) have drawn increasing research attention in recent years due to their potential value in cancer prognosis, therapy monitoring, and metastasis research.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the invention to CTCs because CTCs have drawn increasing research attention in recent years due to their potential value in cancer prognosis, therapy monitoring, and metastasis research (e.g., [0055] of Ding). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 8-9, and 21-32 have been considered but are moot because of the modified grounds of rejections.  
Allowable Subject Matter
Claims 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (Lee et al.) fails to teach or fairly suggest a waste input port and a waste output port at a location intermediate to the inlet ports and the outlet ports of the elongated channel, in combination with the remaining features and elements of the claimed invention.
Claims 26-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/4/2022